Corrected Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  With regards to claims 1, 3-14,  17-18, 21 and 22, the prior art of record does not disclose or  fairly teach the specific circuit configuration with emphasis on  an input capacitance and an output capacitance arranged in series between the input port and the respective output port, the output capacitance implemented as a variable capacitance configured to provide a plurality of capacitance values that result in different frequency responses of the respective signal path.   With regards to claims 15 and 16 , the prior art of record does not disclose or  fairly teach the specific circuit configuration with emphasis on  each of the first and second signal paths including a variable capacitance configured to provide a plurality of capacitance values that result in different frequency responses of the respective signal path, such that the power splitter is configured to support carrier aggregation operation involving respective signals in the first and second signal paths. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 October 6, 2020
/K.E.G/            Examiner, Art Unit 2843      

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843